Exhibit 10.2

Schedule of Retention Plan Awards to Named Executive Officers

The following awards were made on July 1, 2008 to GTC’s named executive officers
under the GTC Biotherapeutics 2008 Retention Incentive Plan.

 

Named Executive Officer

   Number of Restricted
Stock Units Granted on
July 1, 2008    Number of Restricted
Stock Units to be Granted
in January 2009    Retention Payment
to be made after
March 31, 2010 (1)

Geoffrey F. Cox

   61,200    10,800    $ 56,400

John B. Green

   30,600    5,400    $ 33,000

Harry M. Meade

   30,600    5,400    $ 33,000

Daniel S. Woloshen

   30,600    5,400    $ 33,000

 

(1) At the discretion of our Compensation Committee retention payments under the
Retention Plan may alternatively be paid in shares of our Common Stock. In the
case of Dr. Cox, the shares of Common Stock will be valued at the greater of the
current market value or $1.25 per share, and for the other named executive
officers they will be valued at the greater of the current market value or $1.00
per share.